Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This is a non-Final Office Action
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Min Joon et al (Korean Pat Doc. 101630435 B1) hereinafter Kin Min Joon et al. in view of Lee et al (Korean Pat. Doc.101044790 B1); hereinafter Lee et al.
Kim Min Joon et al teach a method for  manufacturing an embedded printed circuit board, the method comprising the steps of: preparing a plating seed layer (214) (see paragraph [0035] and figure 2 ); forming, on the plating seed layer (214), a first resist pattern layer having a contact region that selectively exposes the plating seed .
Claims 6 -9, 11-28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Min Joon et al (Korean Pat Doc. 101630435 B1)l hereinafter Kin Min Joon et al. in view of Lee et al (Korean Pat. Doc.101044790 B1); hereinafter Lee et al.
             Kim Min Joon et al teach method for manufacturing an embedded printed circuit board, the method comprising the steps of: preparing a plating seed layer (214) (see paragraph [0035] and figure 2l); forming a carrier copper layer (212) on the bottom surface of the plating seed layer (214) (see paragraph [0035] and figure 2); inter alia steps of forming a protective film on the second circuit pattern to surround the exposed surface of the second seed layer, and removing the protective film after the step of removing the first seed layer, respectively. These steps are held to be matters of selection and that a POSITA would have been able to accomplish. As further applied to Claims 22 and 23 Kim Min Joon et al teach sequentially processing the first interlayer copper layer (234) and first interlayer insulating layer (232) to form a via hole (236) that selectively exposes the first circuit pattern layer (220) (see paragraph [0038] and figure 5), and forming a via layer (244) that fills the inside of the via hole (236) by performing a copper plating method (see paragraph [0039] and figure 6). Therefore the limitations recited in said Claims 22 and 23 are held to have been obvious in view of the Kim Min Joon et al/Lee et al combination. As further applied to Claims 24 and 25 these claims comprise the steps of forming a protective layer on the second seed layer between the step of forming the second seed layer and the step of forming the via hole, and removing the protective layer between the step of forming an electrical connection part and the step of forming the second circuit pattern, respectively. The steps in Claims 24 and 25 are held to within the knowledge of a POSITA and therefore ae held to have been obvious in view of Kim Min Joon et al/Lee et al combination. As further applied to Claims 26 Kim Min Joon et al teach a method for manufacturing an embedded printed circuit board, the method comprising the steps of: forming a plating seed layer (214) on both surfaces of . 
Claims 29-31 and 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Min Joon et al taken in view of Lee et al. and Park et al (Korean Pat. Doc.1020130130515 A); hereinafter Park et al.
The teachings of Kim Min Joon et al and Lee et al have already been provided and are not repeated ark et al teach an etchant for a Ag metal film in a manufacturing process of a flat panel display.  Additionally Park et al teach  0.5-10 wt.% of an oxidizing agent that is made of a triple salt comprising potassium peroxymonosulfate, potassium bisulfate, and potassium sulfate (see paragraph [0019]); 0.1-2 wt.% of ammonium phosphate (see paragraph [0018]); 0.1-5 wt.% of oxalic acid, which is a chelating agent (see paragraph [0025]); and 5-15 wt.% of acetic acid for increasing wettability (see paragraph [0026]), with the balance being water, such that the total weight of the composition is 100% (see paragraph [0018]). It would have been obvious inter alia Park et al teach  an etching solution for forming a silver containing pattern, which comprises: 0.5-10 wt.% of an oxidizing agent that is made of a triple salt comprising potassium peroxymonosulfate, potassium bisulfate, and potassium sulfate (see paragraph [0019]); 0.1-2 wt.% of ammonium phosphate (see paragraph [0018]); 0.1-5 wt.% of oxalic acid, which is a chelating agent (see paragraph [0025]); and 5-15 wt.% of acetic acid for increasing wettability (see paragraph [0026]), with the balance being water, such that the total weight of the composition is 100% (see paragraph [0018]). Even if the amount (wt. %) of each of the compounds in claim 29 is different from the quantities taught by Park et al  However, said differences are difference in form that would adopted by a POSITA.  As further applied to Claims 30 and 49 inasmuch the oxidizing agent recited in said Claims 30 and 49 are all well-known and also that Park et al explicitly teach at least potassium hydrogen sulfate the limitations recited is said Claims 30 and 49 are held to have been obvious in view of the Kim Min Joon et al /Lee et al /Park et al combination. As further applied to Claims 31 and 50 the compounds recited in said Claims 31 and 50 are all commonly used amines or ammonium compounds the limitations recited in said Claims 31 and 50 are held to have been obvious in view of  Kim Min Joon et al /Lee et al /Park et al combination. 
Inasmuch as the non-Final Office Action has been provided and is based on Prior Art which does not include any of the Prior Art cited in the previous Office Action any response to Applicant’s REMARKS would not be relevant or necesary.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729                                                                                                                                                                                              
.